PER CURIAM.
The judgment of the trial court in favor of the appellees on the appellants’ action for specific performance of a contract to sell real estate is affirmed upon a holding that the contract, as the trial court correctly concluded, lacked the clarity, definiteness, and certainty required for specific performance, see, e.g., Bay Club, Inc. v. Brickell Bay Club, Inc., 293 So.2d 137 (Fla. 3d DCA 1974), and that these deficiencies were not overcome by any evidence which would support a contrary conclusion, notwith*841standing that the appellants were placed on notice of the necessity of presenting such evidence and failed to avail themselves of the opportunity to do so.
Affirmed.